                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 10-20037-01-JWL


Don Milton Steele,

                     Defendant.

                                  MEMORANDUM & ORDER

       In July 2011, a jury convicted defendant Don Steele of numerous drug, forgery and

counterfeiting charges as well as possessing a firearm in furtherance of a drug trafficking crime.

Ultimately, the court sentenced Mr. Steele to a total term of 300 months imprisonment. This

sentence included two concurrent mandatory minimum terms of 20 years which the court

imposed after finding that Mr. Steele had a qualifying prior felony drug conviction for purposes

of imposing an enhanced sentence under 21 U.S.C. § 841(b).1 The sentence also included a

mandatory consecutive term of 60 months on the firearm charge. The Tenth Circuit affirmed

Mr. Steele’s conviction and the enhancement of his sentence. United States v. Dyke, 718 F.3d

1282 (10th Cir. 2013).    The court later denied Mr. Steele’s 28 U.S.C. § 2255 motion and the

Circuit denied Mr. Steele a certificate of appealability.

       In August 2019, the court retained under advisement portions of two pro se motions filed

by Mr. Steele—a Motion to Show Cause Under Rule 41(g) for Return of Property (doc. 454)

1
 To trigger the prior-conviction sentencing enhancement, the government filed, prior to trial, an
information giving notice of its intent to rely upon the prior conviction, as required by 21 U.S.C.
§ 851(a).
and a motion for discovery (doc. 464). By way of background, Mr. Steele argued in portions of

those motions that his Sixth Amendment right was violated during the time that he was

incarcerated at CCA Leavenworth Detention Center. These allegations were facially related to

and stemmed from allegations made in a case pending before Judge Robinson of this District.

Out of an abundance of caution, the court retained those issues under advisement pending a

ruling by Judge Robinson in her case and, in doing so, expressed no opinion on the merits of any

arguments asserted by the parties.

       Thereafter, Judge Robinson issued an opinion in which she directed the parties to submit

to her a list of pending “§ 2255 cases filed pursuant to Standing Rule 18-3 or otherwise raising

Sixth Amendment claims related to the Black case” so that the Clerk of the Court could then

reassign those cases to her. This court then ordered the government to advise the court whether

it intended to include this case on its list of pending of cases submitted to Judge Robinson. The

government, pursuant to this court’s order, has now notified the court that it does not believe

that this case should be consolidated with the cases pending before Judge Robinson, in large part

because Mr. Steele’s motions must be construed as unauthorized successive § 2255 petitions

such that the court lacks jurisdiction to resolve them. Thus, the only thing left in this matter is

for this court to determine how to handle those portions of Mr. Steele’s motions that remain

under advisement. In other words, the matter is fully briefed and no additional briefing is

required or invited from the parties.

       In the meantime, Mr. Steele has filed a motion to stay (doc. 477) in which Mr. Steele

asserts his belief that he is being transferred to a new facility. He asks the court to stay this

matter until he can notify the court of his new location and obtain his legal papers. The motion

                                                2
is denied because, as just explained, there is nothing remaining in this case that might require

Mr. Steele to access his legal papers or that otherwise warrants a stay in this matter.

       Having reviewed the parties’ submissions, the court now denies the remaining portions of

Mr. Steele’s motions. In those motions, Mr. Steele unquestionably seeks to collaterally attack

his conviction based on alleged Sixth Amendment violations. The Circuit has held, albeit in an

unpublished opinion, that a defendant may not collaterally attack his conviction through a post-

conviction Rule 41(g) motion. See United States v. Penry, 515 Fed. Appx. 784, 789 (10th Cir.

June 3, 2013) (affirming denial of Rule 41(g) motion where defendant sought to collaterally

challenge circumstances surrounding search and seizure). Moreover, Mr. Steele is not entitled at

this juncture to bring a collateral attack on his conviction under 28 U.S.C. § 2255 because any

attempt to do so would constitute an unauthorized successive petition. In other words, the court

cannot simply construe the Rule 41(g) motion and related discovery motion as a motion under §

2255 because the court would lack jurisdiction to consider those motions in any event. Thus, if

Mr. Steele desires to pursue his Sixth Amendment allegations, he must seek authorization from

the Circuit to file a successive § 2255 petition. 28 U.S.C. § 2255(h).



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Steele’s Motion to

Show Cause Under Rule 41(g) for Return of Property (doc. 454) and motion for discovery (doc.

464) are now denied in full.



       IT IS FURTHER ORDERED BY THE COURT THAT Mr. Steele’s motion to stay

(doc. 477) is denied.

                                                 3
IT IS SO ORDERED.



Dated this 27th day of September, 2019, at Kansas City, Kansas.



                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                        4
